Dear Mr. Wells:
You have requested an opinion from this office with regard to whether Rapides Parish Police Jurors, who are compensated on a salary basis, rather than a per diem, may also receive a mileage allowance for out of parish travel on parish business.
LSA-R.S. 33:1233 A.(2)(a) provides for both a per diem compensation and a mileage allowance "for travel outside of the parish on parish business." Subsection A.(2)(b)(ii) merely provides for compensation on a salary basis, "in lieu of such per diem", and is silent with regard to a mileage allowance.
It is therefore the opinion of this office that there is only a distinction between the type of compensation received by a police juror, and that a police juror is entitled to the same mileage allowance for out of parish travel on parish business whether they are compensated on a "per diem" or "salary" basis.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RIP/NWE:pb-1703o